[Cite as State v. Jackson, 2016-Ohio-7474.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100877



                                      STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                 HARRISON JACKSON
                                                       DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-13-574810-A
                                   Application for Reopening
                                      Motion No. 498297

        RELEASE DATE:               October 21, 2016
FOR APPELLANT

Harrison Jackson, pro se
Inmate No. A650980
Lake Erie Correctional Institution
P.O. Box 8000
Conneaut, Ohio 44030



ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
By: Denise J. Salerno
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

       {¶1} Harrison Jackson has filed an application for reopening pursuant to App.R.

26(B). Jackson is attempting to reopen the appellate judgment rendered in State v.

Jackson, 8th Dist. Cuyahoga No. 100877, 2014-Ohio-5137, that affirmed his conviction

for the offenses of rape (R.C. 2907.02(A)(2)) and kidnapping (R.C. 2905.01(A)(4)), but

vacated the order of classification as a sexual predator and the imposition of an indefinite

sentence of incarceration, and remanded to the trial court to conduct a sexual offender

classification hearing and resentencing.   We decline to reopen Jackson’s appeal.

       {¶2} Jackson has failed to comply with App.R. 26(B)(2)(d), which mandates that

the applicant must attach to the application for reopening “a sworn statement of the basis

for the claim that appellate counsel’s representation was deficient.” State v. Doles, 75
Ohio St. 3d 604, 665 N.E.2d 197 (1996); State v. Lechner, 72 Ohio St. 3d 374, 650 N.E.2d
449 (1995); State v. Bates, 8th Dist. Cuyahoga Nos. 97631, 97632, 97633, and 97634,

2015-Ohio-4176.

       {¶3} In addition, App.R. 26(B)(2)(c) mandates that the application for reopening

must contain “[o]ne or more assignments of error or arguments in support of assignments

of error that were not considered on the merits * * * by any appellate court.”      Herein,

Jackson has not presented this court with any proposed assignments of error or arguments

that demonstrate a claim of ineffective assistance of appellate counsel.   Jackson’s failure

to clearly state any assignments of error that should have been argued on appeal and the
failure to demonstrate a colorable claim of ineffective assistance of appellate counsel

renders his application for reopening fatally defective. State v. Spivey, 84 Ohio St. 3d 24,

1998-Ohio-704, 701 N.E.2d 696; State v. Reed, 74 Ohio St. 3d 534, 1996-Ohio-21, 660
N.E.2d 45.

       {¶4} Accordingly, the application for reopening is denied.




EILEEN T. GALLAGHER, JUDGE

MARY EILEEN KILBANE, P.J., and
MELODY J. STEWART, J., CONCUR